DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4, 6, 8, 10, 11, and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schmitt (6,358,323).
	Schmitt teaches a depositing arrangement comprising:
- a first chamber configured to heat a material, see vaporizer 120, which is heated and therefore meets the requirements of the first chamber capable of liquifying a material.  The intended use has been previously addressed – in this case since the chamber includes a heater, it is capable of liquefying material (which includes maintaining a liquid state when a liquid is supplied to the material), and  
- a valve 122 in communication with the first chamber, and downstream and configured to control the flow rate of material through the valve, and
- an evaporation zone in fluid communication with the valve, see showerhead 108, with outlets as claimed, including internal heaters as claimed (col 6, lines 31-67), and 
- a heating unit to heat the material to a higher temperature prior to the evaporation zone – see wherein the device includes heated shadow plate 124.
	Regarding claim 2, the showerhead is broadly linear as it is in a straight line.
	Regarding claim 4, as per Fig. 8 and related text, there is a controller that is understood to control all operations.
	Regarding claim 6, there are valves 148 that are capable of providing a protective gas to the first chamber and connected by a gas inlet (302).
	Regarding claim 8, the use of any material in the system is an intended use of the apparatus and therefore the apparatus claim related to the material is met by the capability of using the claimed material in the system.
	Regarding claim 10, all elements of the claim are met per above, wherein the system further includes a vacuum chamber (104).
Regarding claims 11 and 13, the evaporation zone has a surface and includes a heater as noted that is capable of providing thermal energy to the material.  Arguments related to the surface contact area have been previously applied and not repeated.

Claim Rejections - 35 USC § 103
Claims 5, 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt (6,358,323).
Regarding claim 5, in regard to the specific use of a PID controller, examiner takes official notice that PID controllers are well known in the art.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a PID controller with the apparatus of Lee as such control is well known in the art for carrying out feedback loop control.
Regarding claims 7 and 9, examiner takes Official notice that the use of pressure gauges and enclosures are pervasive in the art of vapor deposition.  To apply a pressure gauge at any point in the system and/or enclose the system in a enclosure would have been obvious modifications to one of ordinary skill. 
Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt in view of Quinn (2012/0156363).
	The teachings of Schmitt are described above, teaching a valve but not teaching a deposition monitor or the monitor linked to control of the valve.
	Quinn teaches that it is operable to include a deposition rate monitor in a vapor deposition system and to link the monitor to control of valves that supply gases to deposit a layer on the substrate.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the deposition rate monitor of Quinn in order to control the valve of Schmitt as Quinn teaches that a deposition rate is operable to measure a deposition rate of a film and control process valves as claimed.

Response to Arguments
The previous rejection has been withdrawn due to the filing date, but the teachings of Schmidt are applied herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715